Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the election filed 4/27/2021.
Currently, claims 1-20 are pending. Of these, claims 12-20 have been withdrawn from consideration.

Election/Restrictions
Applicant’s election of claims 1-11 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/15/2020, 6/30/2020 and 11/1/2020 are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the width of the one or more trace being greater than a width of a bottom of the recess (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor Device with Exposed Input/Output Pad in Recess




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishida et al. (US 2020/0286875).
Pertaining to claim 1, Nishida shows, with reference to FIG. 18F, a semiconductor device, comprising: 
a first semiconductor structure (900 – see FIG. 17), comprising a first substrate (902) and a conductive layer (974), wherein the first substrate has a first surface (bottom surface in FIG. 18F) and a second surface (top surface) opposite to each other, the conductive layer is disposed on the first surface of the first substrate, and the conductive layer comprises one or more first trace (FIG. 18F); and 
an input/output pad (985) disposed on the one or more first trace; 
wherein the first semiconductor structure has a recess (RR) penetrating the first substrate and exposing the one or more first trace (para. [0184]), and the input/output pad is disposed in the recess (para. [0185]; FIG. 18F).

Pertaining to claim 3, Nishida shows the first semiconductor structure further comprises a second insulating layer (990) between the first surface of the first substrate and the first conductive layer, wherein the recess penetrates through the second insulating layer (FIG. 18F).

Pertaining to claim 5, Nishida shows the first semiconductor structure further comprises a peripheral device (transistors comprising e.g. gates 950) on the first substrate.
Pertaining to claim 6, Nishida shows the conductive layer (974) further comprises at least two second traces electrically connected to the peripheral device (FIG. 18F).
Pertaining to claim 7, Nishida shows the input/output pad (985) directly contacts the one or more first trace (974) (FIG. 18F).
Pertaining to claim 9, Nishida shows a second semiconductor structure (1000 – see FIG. 16) bonded to the first semiconductor structure (FIG. 18F).
Pertaining to claim 10, Nishida shows the second semiconductor structure comprises a second substrate (310) and a plurality of NAND strings (para. [0074]; FIG. 18F), and the NAND strings are disposed between the conductive layer (974) and the second substrate (FIG. 18F).
Pertaining to claim 11, Nishida shows the first semiconductor structure further comprises a peripheral device (transistors) on the first substrate, and one of NAND strings is electrically connected to the peripheral device (they inherently must be electrically connected in order for the first semiconductor structure to perform the write, read, and erase operations of the memory cells in the vertical NAND strings as described in para. [0074]).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Suzuki (US 2020/0303347).
Although not explicity shown by Nishida, Suzuki teaches in FIG. 2 that, for a similar structure, a first insulating layer 21 is disposed on the second surface of the first substrate 20, wherein the first insulating layer has an opening corresponding to the recess 29.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an insulating layer over the substrate of Nishida, as taught by Suzuki, with the motivation that the insulating layer is a protective film (para. [0031]) and thus inherently provides protection for the device.
Pertaining to claim 8, Suzuki teaches a width of the trace 26 is greater than a width of a bottom of the recess 29. The greater width provides for a path of less resistance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kai et al. (US 10,985,169) discloses a semiconductor device similar to Applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896